Nichols, Presiding Judge.
Mrs. Mildred B. Dobbins sought to recover death benefits under the Workmen’s Compensation Act because of the death of her husband. The deputy director hearing the case, and then the full board on appeal, denied compensation as did the Superior Court of Fulton County on appeal to that court. The claimant now 'assigns error on the judgments adverse to her. Held:
1. Assuming but not deciding that the evidence authorized a finding that the deceased died as a result of a myocardial in-, farction as contended by the claimant, the testimony of a physician, the only expert to testify as to the causal connection between the employment and death of the deceased, in reply to a hypothetical question, which Was based on facts not accurately based on the evidence in the case was properly excluded from consideration in arriving at an award by the deputy director. See Ellis v. Southern Ry., Co., 89 Ga. App. 407, 411 (79 SE2d 541); Elliott v. Ga. Power Co., 58 Ga. App. 151 (197 SE 914).
2. The evidence authorized the finding that the death of the claimant’s husband did not arise out of and in the course of his employment, and where there is any evidence to authorize the award of the State Board of Workmen’s Compensation, in the absence of fraud, such award must be affirmed.

Judgment affirmed.


Frankum and Jordan, JJ., concur.